Case 2:20-cv-10400-SFC-APP ECF No. 86, PageID.1554 Filed 08/23/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

Twlya King,

       Plaintiff,

v.                                                   Case No. 20-10400

National Professional Staffing, LLC, et al.,         Sean F. Cox
                                                     United States District Court Judge
      Defendants.
______________________________________/

                                ORDER REGARDING
                         PENDING AND DISPOSITIVE MOTIONS

       On February 14, 2020, Plaintiff Twyla King filed a “Collective Action Complaint,”

asserting claims under the federal Fair Labor Standards Act (“FLSA”) against the following four

Defendants: 1) National Professional Staffing, LLC; 2) Prudential Security, Inc. (“Prudential”);

3) Carol Douglas; and 4) Derek Wroblewski.

       After a scheduling conference with the parties, the Court issued a Scheduling Order on

October 22, 2020, with the dates requested by the parties. Those dates include a discovery

deadline of June 25, 2021, and a deadline of August 27, 2021, for filing dispositive motions.

       As the Sixth Circuit has noted, the “FLSA’s silence” as to “how collective actions should

work” has “left trial courts to develop a method for managing collective actions.” Taylor v.

Pilot Corp., 697 F. App’x 854, 857 (6th Cir. 2017). “Courts typically bifurcate certification of

FLSA collective action cases. At the notice stage, conditional certification may be given along

with judicial authorization to notify similarly situated employees of the action.” Monroe v. FTS

USA, LLC, 860 F.3d 389, 397 (6th Cir. 2017). Then, “[o]nce discovery has concluded, the


                                                1
Case 2:20-cv-10400-SFC-APP ECF No. 86, PageID.1555 Filed 08/23/21 Page 2 of 2




district court – with more information on which to base its decision and thus under a more

exacting standard – looks more closely at whether the members of the class are similarly

situated.” Id.

       The Scheduling Order requested by the parties, however, did not follow that approach

and there are several motions currently pending in this case, including Plaintiff’s Motion for

Conditional Certification, Plaintiffs’ motion asking this Court to reconsider its ruling on her

motions seeking leave to file motions to compel, and Defendant Prudential’s Emergency Motion

Regarding Dispositive Motions.

       Plaintiff’s Motion for Conditional Certification is now being briefed. The Court

intends to hear and determine that motion before considering any other motions in this

case and shall hold a status conference with the parties once it has done so. As such, the

Court ORDERS that Defendant Prudential’s emergency motion is GRANTED, to the extent

that the deadline for filing dispositive motions shall be reset by the Court after the Court rules on

the Motion for Conditional Certification.

       IT IS SO ORDERED.

                                              s/Sean F. Cox
                                              Sean F. Cox
                                              United States District Judge

Dated: August 23, 2021




                                                  2
